McDONALD, Chief Justice.
This is a suit by appellees against appellant Insurance Company for the actual cash value of a 1947 Buick automobile insured against fire by appellant and later destroyed by fire. Trial was before ■ the court without a jury, which rendered: judgment in favor of the appellees - for $875. Appellant gave notice and appealed to this court, where said cause is pending for disposition.
It has been made known to this court that all matters in controversy in the case have been settled and compromised by the parties and that there no longer remains any issue for this court to determine and adjudicate.
-.It is therefore the opinion of the court that this appeal should be and it is accordingly dismissed.